110 F.3d 59
79 A.F.T.R.2d 97-2013, 97-1 USTC  P 50,358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Francis CUNNINGHAM, Petitioner--Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent--Appellee.
No. 96-2445.
United States Court of Appeals,Fourth Circuit.
Submitted April 1, 1997.Decided April 9, 1997

Joseph Francis Cunningham, Appellant Pro Se.  Sara Ann Ketchum, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
On Appeal from the United States Tax Court.  (Tax Ct. No. 93-22176)
Before MURNAGHAN, ERVIN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the tax court's order finding deficiencies in tax year 1987, 1988, and 1989.  We have reviewed the record and the tax court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Cunninghamn v. Commissioner, No. 93-22176 (Tax Ct. Aug. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED